Name: 81/817/EEC: Council Decision of 10 October 1981 on the conclusion of the Agreement in the form of an exchange of letters establishing fishing arrangements between the European Economic Community and the Government of Sweden for 1981
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-10-24

 Avis juridique important|31981D081781/817/EEC: Council Decision of 10 October 1981 on the conclusion of the Agreement in the form of an exchange of letters establishing fishing arrangements between the European Economic Community and the Government of Sweden for 1981 Official Journal L 304 , 24/10/1981 P. 0017++++COUNCIL DECISION OF 10 OCTOBER 1981 ON THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ESTABLISHING FISHING ARRANGEMENTS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN FOR 1981 ( 81/817/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS , IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR BY THE FISHERIES AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ( 2 ) , AND IN PARTICULAR ARTICLES 2 AND 6 THEREOF , THE COMMUNITY AND SWEDEN HAVE HELD CONSULTATIONS CONCERNING THEIR MUTUAL FISHING RIGHTS FOR 1981 AND THE MANAGEMENT OF COMMON BIOLOGICAL RESOURCES ; WHEREAS ON THE CONCLUSION OF THESE CONSULTATIONS THE TWO PARTIES INITIALLED AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ESTABLISHING FISHING ARRANGEMENTS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN FOR 1981 IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT BINDING THE COMMUNITY . DONE AT BRUSSELS , 10 OCTOBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER ( 1 ) OJ NO C 234 , 14 . 9 . 1981 , P . 95 . ( 2 ) OJ NO L 226 , 29 . 8 . 1980 , P . 2 .